Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, with traverse, of Group I directed to a method of treating cancer with an oncolytic vaccinia virus and NK cells, in the reply filed on 01 November 2021.  
The applicant traverses the lack of unity requirement based upon the examiner’s use of Chen et al. to demonstrate lack of novelty in the art.  The examiner finds the applicant’s traversal persuasive due to the fact that Chen does not teach “vaccinia virus” element of the instant claims.  
However, as the examiner provides a posterori evidence that there is lack of inventive step in the instant claims. Contag et al. (US-10,064,893) provide natural killer (NK) cells and an oncolytic vaccinia virus.  Contag et al. recommend a method for treating cancer using “immune effector cells pre-infected with oncolytic virus” (title).   Contag et al. teach “[i]n one embodiment of the invention, the oncolytic virus is a vaccinia virus” (col.9, lines 15-16).  Contag et al. teach the Immune Effector cells can be Natural killer (NK) cells (col.10, lines 29-47). Contag et al. teach in their Method of Treatment section at columns 13-14, that the effector cells are cultured in vitro, then infected with the oncolytic virus and then administered to the patient suffering from cancer.  Prior to infecting the effector cells (e.g., NK cells) with the oncolytic virus (e.g., vaccinia virus), Contag et al. have provided a first therapeutic agent comprising an 
This special technical feature lacks novelty in the art. Accordingly, any subsequent patentably distinct invention lacks unity with the second group, see 37 CFR § 1.476 (d).  Therefore there is no special technical feature, as required for co-examination and restriction is required because there is no unity of invention or inventive step. A single group must be elected.
 Accordingly, the examiner maintains the propriety of a lack of unity restriction.  Therefore, the examiner maintains the restriction requirement, with the groupings provided in the Restriction Action, filed 07 October 2021.
Claim Status
Claims 25-61 are pending.  However, claims 38-61 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 1-24 are cancelled.    Claims 25-37 are under current examination.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 02 July 2020 and 27 June 2019 consisting of 8 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/CN2018/070172 (filed 01/03/2018).  This application claims benefit from foreign application CHINA 201710003954.1 (filed 01/04/2017).  The instant application has been granted the benefit date, 04 January 2017, from the foreign application CHINA 201710003954.1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 25 recites:

    PNG
    media_image1.png
    183
    704
    media_image1.png
    Greyscale

The examiner has searched for methods of treating cancer comprising a combination therapy of oncolytic vaccinia virus and NK cells as described in claim 25.  No prior art literature was discovered that taught this particular embodiment of cancer therapy, even though oncolytic vaccinia virus therapies are in clinical trials and methods of treating cancer using NK cells were known.  In the course of searching, the examiner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-37 are allowed.
This application is in condition for allowance except for the presence of claims 38-61 directed to an invention non-elected with traverse in the reply filed on 01 November 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633